Citation Nr: 1435132	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to ionizing radiation exposure in service.
 
2.  Entitlement to service connection for angiodysplasia and/or anemia, to include as secondary to ionizing radiation exposure in service.
 
3.  Entitlement to service connection for hypertension, to include as secondary to ionizing radiation exposure in service.
 
4.  Entitlement to service connection for coronary artery disease (CAD, claimed as cardiac bypass surgery), to include as secondary to ionizing radiation exposure in service.
 
5.  Entitlement to service connection for bleeding ulcers, to include as secondary to ionizing radiation exposure.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above noted issues. The Veteran timely appealed that decision.

This case was initially before the Board in April 2012, at which time the Board denied service connection for lumbar spine, thyroid and cataract disorders; those issues are no longer before the Board.  In that same decision, the Board remanded the issues listed on the title page herein for further development. 

The Veteran's claims were again remanded in December 2013.  Unfortunately, the ordered development was not completed satisfactorily and the case must once again be remanded, as outline more thoroughly below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2012 Board decision, the Board recognized that the claimant was a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(3).

The Veteran contends that all of the claimed disorders/diseases are due to his ionizing radiation exposure in service.  While the Board notes that the additional duty to assist regulations under 38 C.F.R. § 3.311 for radiogenic diseases does not apply; as none of the claimed disorders are radiogenic diseases VA's duty to assist in this case, and the Board notes that the low threshold for providing a VA examination, in order to obtain a medical opinion, has been met in this case.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran was afforded the VA examinations requested by the prior remand in April 2014.  The examiner indicated that the claimed disabilities were less likely as not related to in-service radiation exposure.  Although her rationale differed very slightly for the claimed disabilities; her rationale hinged on the point that none of the claimed disabilities are presumptive diseases related to radiation exposure.  The court has held that this is an insufficient rationale for a negative opinion with regard to nexus to service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner additionally pointed out the lapse of time between the radiation exposure and the diagnosis of the claimed disabilities.  Although law and regulations recognize that there may be long gaps between radiation exposure and the onset of disease.  See 38 C.F.R. § 3.309(d) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file should be returned to the same examiner who performed the April 2014 examination report.  If the examiner is not available, an opinion should be obtained for a different examiner.  If deemed necessary, an additional in-person examination should be performed.

The examiner must take as conclusive fact that the Veteran was exposed to ionizing radiation as a result of his participation in Operation REDWING aboard the U.S.S Badoeng Strait in 1956.

The examiner should indicate whether (1) diabetes mellitus, type II; (2) hypertension; (3) cardiovascular disease; (4) angiodysplasia; (5) anemia; or, (6) gastrointestinal bleeding/ulcers (a) at least as likely as not (50 percent or greater probability) is the result of disease or injury in his military service, to include the ionizing radiation exposure therein. 

(b) With respect to each disorder the examiner finds is etiologically related to service, the examiner should opine as to whether that disorder caused or chronically worsened the other disorders that are the subject of this remand.

All opinions must be accompanied by reasons with specific consideration of the in-service exposure to radiation and the disability in question.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The fact that a condition has not been recognized by VA as presumptively due to ionizing radiation; is not a sufficient reason for a negative opinion.  The examiner may consider current medical and scientific research and publications.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



